NUMBER 13-20-00516-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

____________________________________________________________

SAMUEL E. BENSON, III,                                                         Appellant,

                                             v.

FIESTA NISSAN INC.,                                 Appellee.
____________________________________________________________

             On appeal from the 398th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       This cause is before the Court on its own motion. On December 23, 2020, the clerk

of the court notified appellant that the appeal has not been timely perfected, so that steps

could be taken to correct the defect, if it could be done. Appellant was advised that, if the

defect was not corrected within ten days from the date of the Court’s letter, the appeal
would be dismissed. In response, on December 28, 2020, appellant filed a letter agreeing

the notice of appeal exceeded the time limit for a timely appeal and explained he waited

to exhaust all options with the lower court prior to pursing an appeal.

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on November 24, 2020, but was not filed until November 30, 2020. Texas Rule

of Appellate Procedure 26.1 establishes the deadline for filing a notice of appeal based

on the date that the judgment was signed and not from the dates related to other actions

at the trial court. See TEX. R. APP. P. 26.1(a).

       The Court, having examined and fully considered appellee’s response, the

documents on file, and appellant’s failure to timely perfect this appeal and failure to timely

file a motion for extension, is of the opinion the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby dismissed for want of jurisdiction. See TEX.

R. APP. P. 42.3(a).

                                                                 LETICIA HINOJOSA
                                                                 Justice


Delivered and filed on the
1st day of July, 2021.




                                              2